Citation Nr: 1408929	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Propriety of the creation of an overpayment of Department of Veterans Affairs (VA) compensation in the amount of $17,941.73 due to fugitive felon status, beginning December 27, 2001.  

2.  Entitlement to an effective date earlier than November 1, 2009, for reinstatement of VA compensation based on the clearing of a fugitive felony warrant in March 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations entered by the VA Regional Office (RO) in Muskogee, Oklahoma, as to the validity of an overpayment of VA compensation in the amount of $17, 941.73, based on the Veteran's status for VA purposes as a fugitive felon as of December 27, 2001 and the effective date of reinstatement of his VA compensation following the clearing of the felony warrant.  

In his substantive appeal(s), the Veteran requested a videoconference hearing before the Board as to the matters herein on appeal.  That proceeding was scheduled to occur in March 2012, but despite advance written notice to the Veteran of the date, time, and location of that hearing, he failed to appear.  As there has been no showing of good cause for his failure to appear, the Board will proceed to adjudicate the merits of the issues presented for appellate review.  


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of VA compensation benefits based on his status as a fugitive felon during the period from December 27, 2001, to April 1, 2007; entitlement to his VA compensation was reinstated as of March 22, 2009, the date VA was advised of the clearing of that felony warrant, with payment of that compensation beginning April 1, 2009.  

2.  The evidence does not reflect that the Veteran, during the period from December 27, 2001, to April 1, 2007, was a fugitive felon, that is, that he was fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for commission of a felony. 


3.  As the Veteran was not a fugitive felon during the period at issue, no overpayment of his VA compensation was properly created and he is entitled to receive any and all VA compensation due him throughout the period, beginning December 27, 2001, and extending to the present time.  

4.  There is no justicable issue as to the effective date of reinstatement of the Veteran's VA compensation following the clearing of an outstanding felony warrant.  


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation on the basis of the Veteran's status as a fugitive felon during the period on and after December 27, 2001, was not properly created, and, as a result, the Veteran is entitled to any VA compensation withheld, suspended, or recouped during the period on and after April 1, 2007.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2013). 

2.  Given the absence of any overpayment and the resulting entitlement of the Veteran to all of the VA compensation benefits on and after December 27, 2001, and beyond, to which he was previously found to be entitled, the issue of the effective date of reinstatement of his VA compensation is beyond the Board's appellate jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the VA's duty to notify and assist claimants for VA benefits do not apply to a claim for validity of overpayment claims as these types of claims are subject to separate notice and development procedures.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, the Veteran has been advised of the appropriate laws and regulations relating to his challenge of the propriety of the debt's creation.  In addition, he has been given ample opportunity to submit evidence and argument in support of such challenge.  Also, even assuming some defect in the duty to notify or assist, in light of the Board's favorable determination discussed in detail below, which grants the benefit sought in full as to that issue, and which by consequence, entitles the Veteran to all VA compensation previously withheld, the Veteran-appellant is not prejudiced by proceeding with the adjudication of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

A debtor has the right to dispute the existence or the amount of the debt.  See 38 C.F.R. § 1.911(c); Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991); Smith v. Derwinski, 1 Vet. App. 267 (1991). 

In order for the Board to determine that the overpayment was not properly created, it must be established that the Veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9),(10) ; 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997). 

The United States Court of Appeals for Veterans Claims (Court) noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2013). 

This is a case in which the Veteran has been charged with an overpayment of VA compensation, based on his status as a fugitive felon during the period from December 27, 2001, to April 1, 2007.  The focus of this inquiry is necessarily on the question of whether the Veteran was in actuality a fugitive felon during the period in question.  He avers that he was not, and based on the evidence presented in this matter, the Board concurs. 

On December 27, 2001, Congress enacted the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (Act).  Section 505(a)(1) of the Act added 38 U.S.C. § 5313B, which provides, in pertinent part, that a veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon. 

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: (1) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (2) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2). 

While the word fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th ed. 2004) defines fugitive as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding. 

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration  and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002, 69 Fed. Reg., 25177 (2004).  It was noted that Public Law No. 104-193 was designed to cut off the means of support that allows fugitive felons to continue to flee.  Id. 

The record reflects that an indictment was returned and an arrest warrant was issued in the name of the Veteran by a grand jury impaneled in Paulding County, Ohio, and a Judge on March 14, 1997, respectively, based on a single charge of felony theft (the data obtained by VA via its fugitive felon database indicates the charge was one of a stolen vehicle) in depriving the owner use of his motor vehicle.  According to the evidence on file, the felony warrant was never served or otherwise executed and a Judge in the Court of Common Pleas in Paulding County, Ohio, by his Judgment Entry, dated March 22, 2007, dismissed the case against the Veteran without prejudice due to the lack of execution of the warrant and the resultant impracticality of any prosecution.  

The record reflects that the Veteran has been found to be entitled to VA compensation on the basis of a grant of service connection for major depression with a sleep disturbance and alcohol dependence, evaluated from 10 to 70 percent disabling, since June 1989.  More recently, he was found to be entitled to a total disability rating for compensation due to individual unemployability.  Based on his receipt of VA compensation on the effective date of the fugitive felon statute and thereafter, an overpayment of VA compensation totaling 17,941.73 was charged to him.  The RO's Committee on Waivers and Compromises by its decision of February 2010 denied waiver of recovery on the basis that a timely request for waiver had not been filed, albeit without consideration by the Committee or RO adjudication personnel of the question of the propriety of the creation of that overpayment.  Information on file as to the dismissal of the felony indictment and warrant in Ohio was not provided to VA until October 19, 2009, leading to reinstatement of entitlement as of that date and payment of VA compensation, beginning November 1, 2009.  

The Veteran credibly indicates that he was not aware or otherwise had any knowledge of the Ohio felony indictment and/or arrest warrant until he was arrested in Oklahoma during 1997 for driving under the influence.  He professes his innocence as to the Ohio felony theft charge and also that he was falsely accused.  He notes that after he became aware of the outstanding warrant, he took the necessary steps to resolve the matter, including obtaining a stay of extradition on the Ohio felony charge from a State judge in Oklahoma based on facts presented.  This he indicates led to entry of the judicial order for dismissal of the felony indictment and arrest warrant in Ohio.  

As alluded to above, flight or hiding is necessary to meet the legal definition of a fugitive.  See Blacks Law Dictionary, supra.  While it is appears that the Veteran was subject to an outstanding criminal indictment and felony arrest warrant in Paulding County, Ohio, beginning in March 1997, there is no indication in the record, including any documentary evidence, to the effect that he ever attempted to flee, evade, or escape arrest or prosecution in Ohio on that felony theft charge.  Rather, the Veteran credibly indicates that he was without knowledge of any outstanding felony indictment or arrest warrant relating to the Ohio theft charge until his Oklahoma arrest on a separate, unrelated charge, following which he took affirmative steps which ultimately led to the dismissal of the indictment and arrest warrant.  The record does not contradict the foregoing account and, to that extent, it cannot reasonably be held that the Veteran was a fugitive felon under 38 U.S.C.A. § 5313B or 38 C.F.R. § 3.665(n)(2) at any time during the period from December 27, 2001.  

The Board is mindful of the Court's decision in Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011), in which it was held that actual knowledge that a warrant had been issued with respect to violating a condition of probation or parole was irrelevant and not part of the statutory requirement.  However, the case now before the Board does not entail any alleged violation of a condition of probation or parole and, to that extent, the holding in Mountford is distinguishable from the facts of this case in which there is no evidence of any knowledge on the part of the Veteran of a felony arrest warrant dating to 1997 in Paulding, Ohio.  

To that end, the overpayment of VA compensation charged against the Veteran for the period beginning December 27, 2001, was not properly created and no overpayment of VA compensation is chargeable to the Veteran's compensation account on that basis.  The prior decision by the Committee on Waivers and Compromises to deny waiver on the basis that no timely waiver request was filed is void and without legal effect.  Inasmuch as no valid overpayment was created, the Veteran is entitled to all VA compensation to which he previously was found entitled for the period both on and after December 27, 2001, and any such VA compensation recouped through the withholding or suspension of his VA benefits following the cessation of the asserted overpayment period due to his erroneous placement in a fugitive felon status must be returned to him in full.  

On the basis of the foregoing, including the Veteran's uninterrupted entitlement to VA compensation on and after December 27, 2001, no justicable issue involving the effective date of reinstatement of his entitlement to VA compensation is presented for review by the Board and it must therefore be dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5).


ORDER

An overpayment of VA compensation totaling 17,941.73, for the period from December 27, 2001, was not properly created and to that extent, any suspension, withholding, or recoupment of VA compensation following the overpayment period at issue was in error and all those monies due the Veteran during that period must be repaid to him.  

The issue of entitlement to an effective date earlier than November 1, 2009, for reinstatement of VA compensation based on the clearing of a fugitive felony warrant is dismissed.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


